11-2751-cv(L)11-2930-cv(XAP)11-3120-cv(CON)
     The Barton Group, Inc. v. NCR Corporation

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of April, two thousand twelve.
 5
 6       PRESENT:
 7                    DENNIS JACOBS,
 8                         Chief Judge,
 9                    AMALYA L. KEARSE,
10                    PETER W. HALL
11                         Circuit Judges.
12
13       - - - - - - - - - - - - - - - - - - - -X
14       The Barton Group, Inc.,
15            Plaintiff-Counter-Claim-Defendant-
16            Appellee-Cross-Appellant,
17                                                                       11-2751-cv(L)
18                    -v.-                                               11-2930-cv(XAP)
19                                                                       11-3120-cv(CON)
20       NCR Corporation,
21            Defendant-Counter-Claim-Claimant-
22            Appellant-Cross-Appellee.*
23
24       - - - - - - - - - - - - - - - - - - - -X
25




                *
               The Clerk of Court is directed to amend the official
         caption as shown above.
                                                  1
 1   Plaintiff-Counter-Claim-Defendant-
 2   Appellee-Cross-Appellant:            Sean C. Sheely, Holland
 3                                        & Knight LLP, New York,
 4                                        NY.
 5
 6   Defendant-Counter-Claim-Claimant-
 7   Appellant-Cross-Appellee:            Ira C. Greenberg,
 8                                        Edwards Angell Palmer &
 9                                        Dodge LLP, New York,
10                                        NY.
11
12        Appeal from a judgment of the United States District
13   Court for the Southern District of New York (Maas, M.J.).1
14
15        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
16   AND DECREED that the judgment of the district court is
17   AFFIRMED.
18
19        This matter comes to us from a judgment entered after a
20   jury verdict. Defendant-Counter-Claim-Claimant-Appellant-
21   Cross-Appellee, NCR Corporation, appeals from the judgment
22   of the district court, awarding Plaintiff-Counter-Claim-
23   Defendant-Appellee-Cross-Appellant, The Barton Group, Inc.,
24   $8,018,667.00 in damages and $463,603.42 in prejudgment
25   interest. The Barton Group appeals from the district
26   court’s decision denying its request for equitable relief.
27   We assume the parties’ familiarity with the underlying
28   factual allegations, the procedural history of the case, and
29   the issues on appeal.
30        We review the district court’s denial of NCR
31   Corporation’s post-trial motion for judgment as a matter of
32   law de novo. Hydro Invs., Inc. v. Trafalgar Power Inc., 227
33 F.3d 8, 15 (2d Cir. 2000). We accept the parties’ agreement
34   that we review the district court’s denial of The Barton
35   Group’s request for equitable relief for abuse of
36   discretion.2




         1
            The parties consented to adjudication of this suit
     by Magistrate Judge Maas. See 28 U.S.C. § 636(c).
         2
           We express no opinion as to our standard of review of
     the district court’s denial of The Barton Group’s request
     for equitable relief.
                                  2
 1        We affirm for substantially the reasons stated in the
 2   district court’s thorough and well-reasoned opinion.
 3        We have considered all of the parties’ additional
 4   arguments and find them to be without merit. Accordingly,
 5   the judgment of the district court is AFFIRMED.
 6
 7                              FOR THE COURT:
 8                              Catherine O’Hagan Wolfe, Clerk
 9
10




                                  3